JOHNSON, J.
The appeal in this case was brought here on a full transcript and the cause was docketed for hearing at the March term, 1912. Within the time prescribed by Rule 15', appellant filed with the clerk five copies of his “Statement, Brief and Argument” — a copy of which he had delivered to respondent more than twenty days before the date of hearing. Appellant has not filed in this court nor served on respondent a printed abstract of the record as required by Rule 15 and by section 2048, Revised Statutes 1909. The filing of a complete transcript does not dispense with the necessity of filing a printed abstract of the record. [Whiting v. Lead Co., 195 Mo. 509, and cases cited.] As is said in that case: “The mere opinion of counsel as to what the record is, expressed in the statement of appellant’s case, cannot be taken for an abstract. Counsel cannot thus evade the duty of making a correct abstract of the transcript to the verity of which their professional honor is pledged, or devolve that duty upon the court.”
Appellant filed a motion before the submission of the cause for leave to amend by striking out the word “Statement” from the title of the documents filed and substituting the word “Abstract” therefor. Such change of name would not make an abstract of what, in fact, as well as in name, is nothing but the attorney’s statement of the facts of the case without any of tbe essentials of an abstract. The plain fact is that appellant has failed to comply with the statutes and rules of procedure in a most vital particular and his appeal cannot be considered. Accordingly it is dismissed.
All concur.